Case 3:19-mj-05267-DWC Document5 Filed 03/22/21 Page 1 of 9

AO 93 (Rev. 11/13) Search and Seizure Warrant

<= SS

 

UNITED STATES DISTRICT COURT

 

FILED

 

 

RECEIVED

03/22/2021

CLERK U.S. DISTRICT COURT

LODGED

WESTERN DISTRICT OF WASHINGTON AT TACOMA

bY

DEPUTY

 

for the
Western District of Washington
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) )
Subject Premises at 4814 242nd Street E, Graham,  )
Washington 98338 )
)

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attomey for the government requests the search

of the following person or property located in the Wester District of
(identify the person or describe the property to be searched and give its location):

Washington

Subject Premises at 4814 242nd Street E, Graham, Washington 98338 as further described in Attachment A, which is

attached hereto and incorporated herein by this reference.

cane VY) T14~ SHb7~O}

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property

described above, and that such search will reveal (identify the person or describe the property to be seized):
See Attachment B, which is attached hereto and incorporated herein by this reference.

YOU ARE COMMANDED to execute this warrant on or before January 13, 2020

@ in the daytime 6:00 a.m. to 10:00 p.m. (at any time in the day or night because good cause has been established.

(not to exceed 14 days)

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the

property was taken,

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an arene

as required by law and promptly return this warrant and inventory to any U.S. Magistrate Judge
(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.

§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose

property, will be searched or seized (check the appropriate box)
0 for days (not to exceed 30) © until, the facts justifying, the later specific date of

 

 

Date and time issued: 12] 20 [2069 100M

City and state: Tacoma, Washington

Judge's signature
DAVID W. CHRISTEL, U.S. MAGISTRATE

 

 

Prinied name and title
JUDGE

 
Case 3:19-mj-05267-DWC Document5 Filed 03/22/21 Page 2 of 9

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with: ¢ ’.
WS 1I-SL64-0\_loiJozteo ~G:0Sam LYgi 242 sp & Cerny i |

Inventory made in the presence of :

NIA
Inventory of the property taken and name of any person(s) seized:

See atuched FD S74, Heceipr Qy Proper by, Seiterl.

 

 

 

 

 

 

Certification

] declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: __ 3 ) 22 | Ou LB /)

 

Executing officer's signature
Dharesl Sree Kuli MCh eo a) EBT Special Aptrt
3-22-2021 U _—_

 

 

 
Case 3:19-mj-05267-DWC Document5 Filed 03/22/21 Page 3 of 9

poe (ot _|

FD-597 (Rev 8-11-94)

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION
Receipt for Property Received/Returned/Released/Seized

File # SE~ 32/33 ¥7

On (date) / } 2) Zeo20 item(s) listed below were:
—_ Received From

(_] Returned To
Ol Released To
[A Seized
(Name) Kolbin Sevovine Cerier
(Street Address) Y814 2yend co, ©

(City) Graham, Wit

 

Description of Item(s): [. Tphowe modef iS¥5  Byner: 36978 373479257 >
Z. Atel Cabrop sly: 4KTH BOY 72111 GBRBACZS KF

>- Lenovo CaprP Sy: my-cey kW

t. SAWDSK Show B Drive p cruzer Thom tori > FUP Phu Borie

FT: SowSiong Gurply SS cell Phone

C. Samsung madd Sel{ -LS3S° Ctl Phove Emer E: PF OOS33YO88 3339 >
DL. SamSeny Gartmyy S Cell Phone ;

8- Tphone mode{ AISYT Tmer: 35698748642 (7853;

a

er
a ae
se,
™

 

Received By: , ! F Received From:
gnature) (Signature)
Oo fo tN DH UM fF WwW WH

ht Nh i] ht tN i) N i] i) land — — — — — — — — —
oo 4 OH & Ww hb re CO PO HN HD A Ff WD NY KS CS

 

 

Case 3:19-mj-05267-DWC Document5 Filed 03/22/21 Page 4 of 9

ATTACHMENT A

Description of Property to be Searched
The physical address of the SUBJECT PREMISES is 4814 242™ Street E,
Graham, Washington 98338. The SUBJECT PREMISES is the property at this address
containing a single family, single story residence Jocated in Pierce County, Washington.

Google maps displayed the following images to include an overview of the property and

the front of the residence.

 

ATTACHMENT A- 1
USAO #2019R01259

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
woke wy aA wn” f& WH WN =

|
yb —S Oo DO PO 4D DH HH & WY HY KS S&S

bo
ies)

24
25
26
27
28

Case 3:19-mj-05267-DWC Document5 Filed 03/22/21 Page 5 of 9

 

The search is to include all rooms and vehicles on the SUBJECT PREMISES, as

well as any garage/parking spaces or storage units/outbuildings located thereon and any
digital device(s) found therein. However, if law enforcement can reasonably determine
that the SUBJECT PERSON neither owns nor has access to a particular digital device,

this warrant does not authorize the search or seizure of such digital devices.

 

 

 

ATTACHMENT A - 2 UNITED STATES ATTORNEY
USAO #2019R01259 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 3:19-mj-05267-DWC Document5 Filed 03/22/21 Page 6 of 9

The SUBJECT PERSON is KOLTIN JEROME LOZIER (DOB: XX/XX/1991),
pictured below:

=

 

 

oOo on A WH ff WwW NY

— —
—_— ©

 

 

 

ATTACHMENT A - 3 anos ae A
USAO #2019R01259 SEATTLE, W STREET, 98101
(206) 553-7970
oe TD wn fF WwW LY =

N N WwW ee ee ee ee ee ee ee

 

 

Case 3:19-mj-05267-DWC Document5 Filed 03/22/21 Page 7 of 9

ATTACHMENT B
ITEMS TO BE SEIZED

The following records, documents, files, or materials, in whatever form, including
handmade or mechanical form (such as printed, written, handwritten, or typed),
photocopies or other photographic form, and electrical, electronic, and magnetic form
(such as CDs, DVDs, smart cards, thumb drives, camera memory cards, electronic
notebooks, or any other storage medium), that constitute evidence, instrumentalities, or
fruits of violations of 18 U.S.C. § 2251(a), 18 U.S.C. § 2252(a)(2) (Receipt or
Distribution of Child Pornography), and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child
Pornography), which may be found at the SUBJECT PREMISES or on the SUBJECT
PERSON:

1. Any visual depiction of minor(s) engaged in sexually explicit conduct and
child erotica, in any format or media and any items depicted in those visual depictions
that may help to identify the person depicted or the creator of the depictions;

2. Evidence of the installation and use of P2P software, and any associated
logs, saved user names and passwords, shared files, and browsing history;

3. Letters, e-mail, text messages, and other correspondence/records
identifying persons transmitting child pornography, or evidencing the transmission of
child pornography, through interstate or foreign commerce, including by mail or by
computer, or evidences contact with minors;

4. All invoices, purchase agreements, catalogs, canceled checks, money order
receipts, credit card statements or other documents pertaining to the transportation or
purchasing of images of minors engaged in sexually explicit conduct;

5. Any and all address books, names, lists of names, telephone numbers, and
addresses of individuals engaged in the transfer, exchange, or sale of child pornography;

6. Any non-digital recording devices and non-digital media capable of storing

images and videos.

ATTACHMENT B - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2019R01259 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo oe aD DH mn FF WD HY

NH N NHN N N N | HFS | | KSB Pe OES OS OE

 

 

 

 

 

 

 

 

Case 3:19-mj-05267-DWC Document5 Filed 03/22/21 Page 8 of 9

7. Digital devices and/or their components, which include, but are not limited
to:

a. Any digital devices and storage device capable of being used to
commit, further, or store evidence of the offense listed above;

b. Any digital devices used to facilitate the transmission, creation,
display, encoding or storage of data, including word processing equipment, modems,
docking stations, monitors, cameras, printers, encryption devices, and optical scanners;

c. Any magnetic, electronic, or optical storage device capable of
storing data, such as disks, tapes, CD-ROMs, CD-Rs, CD-RWs, DVDs, printer or
memory buffers, smart cards, PC cards, memory sticks, flashdrives, USB/thumb drives,
camera memory cards, media cards, electronic notebooks, and personal digital assistants;

d. Any documentation, operating logs and reference manuals regarding
the operation of the digital device or software;

e. Any applications, utility programs, compilers, interpreters, and other
software used to facilitate direct or indirect communication with the computer hardware,
storage devices, or data to be searched;

f, Any physical keys, encryption devices, dongles and similar physical
items that are necessary to gain access to the computer equipment, storage devices or
data; and

g. Any passwords, password files, test keys, encryption codes or other
information necessary to access the computer equipment, storage devices or data;

8. Evidence of who used, owned or controlled any seized digital device(s) at
the time the things described in this warrant were created, edited, or deleted, such as logs,
registry entries, saved user names and passwords, documents, and browsing history;

9. Evidence of malware that would allow others to control any seized digital
device(s) such as viruses, Trojan horses, and other forms of malicious software, as well
as evidence of the presence or absence of security software designed to detect malware;

as well as evidence of the lack of such malware;

ATTACHMENT B - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2019R01259 daarnce: Wissmeenssi01
(206) 553-7970
Case 3:19-mj-05267-DWC Document5 Filed 03/22/21 Page 9 of 9

 

 

1 10. Evidence of the attachment to the digital device(s) of other storage devices
2 || or similar containers for electronic evidence;
3 | 11. Evidence of counter-forensic programs (and associated data) that are
4 || designed to eliminate data from a digital device;
5 12. Evidence of times the digital device(s) was used;
6 13. Any other ESI from the digital device(s) necessary to understand how the
7 || digital device was used, the purpose of its use, who used it, and when.
8 14. - Records and things evidencing the use of the IP addresses used at the
9 | SUBJECT PREMISES including:
10 a. Routers, modems, and network equipment used to connect
11 || computers to the Internet; |
12 b. Records of Internet Protocol (IP) addresses used;
13 C. Records of Internet activity, including firewall logs, caches, browser

14 || history and cookies, “bookmarked” or “favorite” web pages, search terms that the user
15 |] entered into any Internet search engine, and records of user-typed web addresses.

18 || The seizure of digital devices and/or their components as set forth herein is
specifically authorized by this search warrant, not only to the extent that such
digital devices constitute instrumentalities of the criminal activity described above,
20 || but also for the purpose of the conducting off-site examinations of their contents for
1 evidence, instrumentalities, or fruits of the aforementioned crimes.

ATTACHMENT B - 3 UNITED STATES ATTORNEY
USAO #2019R01259 mee pie Wise soe ee
(206) 553-7970
